 

EXHIBIT B

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR IN ACCORDANCE WITH AN
EXEMPTION FROM REGISTRATION UNDER THAT ACT.

 

WARRANT TO PURCHASE

______ SHARES OF COMMON STOCK OF

COLOMBIA CLEAN POWER & FUELS, INC.

 

This certifies that ______________ or any party to whom this Warrant is assigned
in accordance with its terms is entitled to subscribe for and purchase _____
shares of the Common Stock of Colombia Clean Power & Fuels, Inc., a Nevada
corporation, on the terms and conditions of this Warrant.

 

1.           Definitions.  As used in this Warrant, the term:

 

1.1           “Business Day” means any day other than a Saturday, Sunday, or a
day on which banking institutions in the State of New York are authorized or
obligated to be closed by law or by executive order.

 

1.2           “Common Stock” means the Common Stock, par value $.001 per share,
of the Corporation.

 

1.3           “Corporation” means Colombia Clean Power & Fuels, Inc., a Nevada
corporation, or its successor.

 

1.4           “Expiration Date” means June 30, 2015.

 

1.5           “Holder” means ______________ or any party to whom this Warrant is
assigned in accordance with its terms.

 

1.6           “1933 Act” means the Securities Act of 1933, as amended.

 

1.7           “Warrant” means this Warrant and any warrants delivered in
substitution or exchange for this Warrant in accordance with the provisions of
this Warrant.

 

1.8           “Warrant Price” means $0.01 per share of Common Stock, as such
amount may be adjusted pursuant to Section 4 hereof.

 

2.           Exercise of Warrant.  (a)  At any time before the Expiration Date,
the Holder may exercise the purchase rights represented by this Warrant, in
whole or in part, by surrendering this Warrant (with a duly executed
subscription in the form attached) at the Corporation’s principal corporate
office (located on the date hereof in Houston, Texas) and by paying the
Corporation, by certified or cashier’s check, the aggregate Warrant Price for
the shares of Common Stock being purchased.

 

(b)           This Warrant may also be exercised by the Holder through a
cashless exercise, as described in this Section 2(b). This Warrant may be
exercised, in whole or in part, by (i) the delivery to the Company of a duly
executed exercise form specifying the number of shares of Common Stock issuable
upon exercise of this Warrant to be applied to such exercise, and (ii) the
surrender to a common carrier for overnight delivery to the Company, or as soon
as practicable following the date the Holder delivers the exercise form to the
Company, of this Warrant (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction). The number of shares of
Common Stock to be issued upon exercise of this Warrant pursuant to this Section
2 (b) shall be computed as of the date of delivery of this Warrant to the
Company using the following formula:

 

 

 

 

  X = Y(A-B)     A       where:       X  = the number of shares of Common Stock
to be issued to the Holder under this Section 2(b);   Y  = the number of shares
of Common Stock issuable upon exercise of this Warrant identified in the
exercise form as being applied to the subject exercise;   A  = the Current
Market Price on such date; and   B  = the Exercise Price on such date.

 

For purposes of this Section 2(b), the “Current Market Price” per share of
Common Stock on any day shall mean: (i) if the principal trading market for such
securities is a national or regional securities exchange, the closing price on
such exchange on such day; or (ii) if (i) is not applicable, and if bid and ask
prices for shares of Common Stock are reported in the over-the-counter market by
NASDAQ (or, if not so reported, by the National Quotation Bureau), the average
of the high bid and low ask prices so reported on such day. Notwithstanding the
foregoing, if there is no reported closing price or bid and ask prices, as the
case may be, for the day in question, then the Current Market Price shall be
determined as of the latest date prior to such day for which such closing price
or bid and ask prices, as the case may be, are available, unless such securities
have not been traded on an exchange or in the over-the-counter market for 30 or
more days immediately prior to the day in question, in which case the Current
Market Price shall be determined mutually by the Board of Directors of the
Company and the Holder or, failing such agreement, at the Company’s expense by
an appraiser selected by the Board of Directors of the Company and reasonably
acceptable to the Holder.  Any determination of Current Market Price by an
appraiser shall be based on a fair valuation of the Company as an entity without
regard to any minority or illiquidity discounts.

 

(c)           Notwithstanding the provisions of Section 2(a) and 2(b) hereof,
the Holder may not exercise the purchase rights represented by this Warrant
until the Corporation consummates its proposed reverse stock split of the Common
Stock.  The Corporation hereby covenants and agrees with the Holder that it will
take all appropriate action necessary to consummate, and shall consummate, such
reverse stock split on or prior to August 31, 2010.

 

2.1           Delivery of Certificates.  Within five (5) days after each
exercise of the purchase rights represented by this Warrant, the Corporation
shall deliver a certificate for the shares of Common Stock so purchased to the
Holder and, unless this Warrant has been fully exercised or expired, a new
Warrant representing the balance of the shares of Common Stock subject to this
Warrant.

 

2.2           Effect of Exercise.  The person entitled to receive the shares of
Common Stock issuable upon any exercise of the purchase rights represented by
this Warrant shall be treated for all purposes as the holder of such shares of
record as of the close of business on the date of exercise.

 

2.3           Issue Taxes.  The Corporation shall pay all issue and other taxes
that may be payable in respect of any issue or delivery to the Holder of shares
of Common Stock upon exercise of this Warrant.

 

3.           Stock Fully Paid; Reservation of Shares.  The Corporation covenants
and agrees that all securities that it may issue upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and nonassessable
and free from all taxes, liens and charges.  The Corporation further covenants
and agrees that, during the period within which the Holder may exercise the
rights represented by this Warrant, the Corporation shall at all times have
authorized and reserved for issuance enough shares of its Common Stock or other
securities for the full exercise of the rights represented by this Warrant.  The
Corporation shall not, by an amendment to its Articles of Incorporation or
through reorganization, consolidation, merger, dissolution, issue or sale of
securities, sale of assets or any other voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of this Warrant.

 

4.           Adjustments.  The Warrant Price and the number of shares of Common
Stock that the Corporation must issue upon exercise of this Warrant shall be
subject to adjustment in accordance with Sections 4.1 through 4.3.

 

 

 

 

4.1           Adjustment to Warrant Price for Combinations or Subdivisions of
Common Stock.  If the Corporation at any time or from time to time after the
date hereof (1) declares or pays, without consideration, any dividend on the
Common Stock payable in Common Stock; (2) creates any right to acquire Common
Stock for no consideration; (3) subdivides the outstanding shares of Common
Stock (by stock split, reclassification or otherwise); or (4) combines or
consolidates the outstanding shares of Common Stock, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Corporation shall
proportionately increase or decrease the Warrant Price, as appropriate.

 

4.2           Adjustments for Reclassification and Reorganization.  If the
Common Stock issuable upon exercise of this Warrant changes into shares of any
other class or classes of security or into any other property for any reason
other than a subdivision or combination of shares provided for in Section 4.1,
including without limitation any reorganization, reclassification, merger or
consolidation, the Corporation shall take all steps necessary to give the Holder
the right, by exercising this Warrant, to purchase the kind and amount of
securities or other property receivable upon any such change by the owner of the
number of shares of Common Stock subject to this Warrant immediately before the
change.

 

4.3           Spin Offs.  If the Corporation spins off any subsidiary by
distributing to the Corporation's shareholders as a dividend or otherwise any
stock or other securities of the subsidiary, the Corporation shall reserve until
the Expiration Date enough of such shares or other securities for delivery to
the Holders upon any exercise of the rights represented by this Warrant to the
same extent as if the Holders owned of record all Common Stock or other
securities subject to this Warrant on the record date for the distribution of
the subsidiary's shares or other securities.

 

4.4           Certificates as to Adjustments.  Upon each adjustment or
readjustment required by this Section 4, the Corporation at its expense shall
promptly compute such adjustment or readjustment in accordance with this
Section, cause independent public accountants selected by the Corporation to
verify such computation and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based.

 

5.           Fractional Shares.  The Corporation shall not issue any fractional
shares in connection with any exercise of this Warrant.

 

6.           Dissolution or Liquidation.  If the Corporation dissolves,
liquidates or winds up its business before the exercise or expiration of this
Warrant, the Holder shall be entitled, upon exercising this Warrant, to receive
in lieu of the shares of Common Stock or any other securities receivable upon
such exercise, the same kind and amount of assets as would have been issued,
distributed or paid to it upon any such dissolution, liquidation or winding up
with respect to such shares of Common Stock or other securities, had the Holder
been the holder of record on the record date for the determination of those
entitled to receive any such liquidating distribution or, if no record is taken,
upon the date of such liquidating distribution.  If any such dissolution,
liquidation or winding up results in a cash distribution or distribution of
property which the Corporation's Board of Directors determines in good faith to
have a cash value in excess of the Warrant Price provided by this Warrant, then
the Holder may, at its option, exercise this Warrant without paying the
aggregate Warrant Price and, in such case, the Corporation shall, in making
settlement to Holder, deduct from the amount payable to Holder an amount equal
to such aggregate Warrant Price.

 

7.           Transfer and Exchange.

 

7.1           Transfer.  Subject to Section 7.3, the Holder may transfer all or
part of this Warrant at any time on the books of the Corporation at its
principal office upon surrender of this Warrant, properly endorsed.  Upon such
surrender, the Corporation shall issue and deliver to the transferee a new
Warrant or Warrants representing the Warrants so transferred.  Upon any partial
transfer, the Corporation shall issue and deliver to the Holder a new Warrant or
Warrants with respect to the Warrants not so transferred.

 

 

 

 

7.2           Exchange.  The Holder may exchange this Warrant at any time at the
principal office of the Corporation for Warrants in such denominations as the
Holder may designate in writing.  No such exchanges will increase the total
number of shares of Common Stock or other securities that are subject to this
Warrant.

 

7.3           Securities Act of 1933.  By accepting this Warrant, the Holder
agrees that this Warrant and the shares of the Common Stock issuable upon
exercise of this Warrant may not be offered or sold except in compliance with
the 1933 Act, and then only with the recipient's agreement to comply with this
Section 7 with respect to any resale or other disposition of such
securities.  The Corporation may make a notation on its records in order to
implement such restriction on transferability.

 

8.           Loss or Mutilation.  Upon the Corporation's receipt of reasonably
satisfactory evidence of the ownership and the loss, theft, destruction or
mutilation of this Warrant and (in the case of loss, theft or destruction) of a
reasonably satisfactory indemnity or (in the case of mutilation) upon surrender
and cancellation of this Warrant, the Corporation shall execute and deliver a
new Warrant to the Holder.

 

9.           Successors. All the covenants and provisions of this Warrant shall
bind and inure to the benefit of the Holder and the Corporation and their
respective successors and assigns.

 

10.         Notices. All notices and other communications given pursuant to this
Warrant shall be in writing and shall be deemed to have been given when
personally delivered or when mailed by prepaid registered, certified or express
mail, return receipt requested.  Notices should be addressed as follows:

 

(a)           If to Holder, then to:

 

[To Come]

 

  (b) If to the Corporation, then to:

 

Colombia Clean Power & Fuels, Inc.

4265 San Felipe Street, Suite 1100

Houston, Texas  77027

Attention:  Mr. Edward Mooney

Chief Executive Officer

 

Such addresses for notices may be changed by any party by notice to the other
party pursuant to this Section 10.

 

11.           Amendment.  This Warrant may be amended only by an instrument in
writing signed by the Corporation and the Holder.

 

12.           Construction of Warrant.  This Warrant shall be construed as a
whole and in accordance with its fair meaning.  A reference in this Warrant to
any section shall be deemed to include a reference to every section the number
of which begins with the number of the section to which reference is made.  This
Warrant has been negotiated by both parties and its language shall not be
construed for or against any party.

 

13.           Law Governing.  This Warrant is executed, delivered and to be
performed in the State of New York and shall be construed and enforced in
accordance with and governed by the New York law without regard to any conflicts
of law or choice of forum provisions.

 

 

 

 

14.           Limitation on Exercise.  The Corporation shall not effect the
exercise of this Warrant, and the Holder shall not have the right to exercise
this Warrant, to the extent that after giving effect to such exercise, the
Holder (together with the Holder’s affiliates) would beneficially own in excess
of 9.99% of the shares of the Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include, without limitation, the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such amount is being made, but shall exclude shares of Common
Stock that would be issuable upon (i) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by the Holder and its affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Corporation beneficially owned by the Holder and its
affiliates (including, without limitation, any convertible debentures,
convertible notes, convertible preferred stock or other warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein.  Except as set forth in the preceding Section, for purposes of this
Section, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended.  For purposes of this
Warrant, in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (1) the Corporation’s most recent Form 10-Q, Form 10-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Corporation, or (3) any other notice by the
Corporation or its transfer agent setting forth the number of shares of Common
Stock outstanding.  For any reason at any time, upon the written or oral request
of the Holder of this Warrant, the Corporation shall within five business days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Corporation by the Holder and its affiliates since the date as
of which such number of outstanding shares of Common Stock was reported. In
effecting the exercise of this Warrant, the Corporation shall be entitled to
rely on a representation by the Holder as to the number of shares that it
beneficially owns for purposes of the above 9.99% limitation calculation.

 

Dated as of _______________, 2010

 

  COLOMBIA CLEAN POWER & FUELS, INC.       By:        Edward Mooney     Chief
Executive Officer

 

 

 

 

Colombia Clean Power & Fuels, Inc.

 

EXERCISE FORM

 

(To be completed and signed only upon exercise of the Warrants)

 

To:  Colombia Clean Power & Fuels, Inc.

4265 San Felipe Street, Suite 1100

Houston, Texas  77027

 

Attention: Secretary

 

The undersigned hereby exercises his or its rights to purchase ___________
Warrant Shares covered by the within Warrant and tenders payment herewith in the
amount of $_________ by [tendering cash or delivering a certified check or bank
cashier’s check, payable to the order of the Company] [surrendering ______
shares of Common Stock received upon exercise of the attached Warrant, which
shares have a Current Market Price equal to such payment] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:

 

                      (Print Name, Address and Social Security  
or Tax Identification Number)

 

and, if such number of shares of Common Stock issuable upon such exercise shall
not be all the shares of Common Stock covered by the within Warrant, that a new
Warrant for the balance of the shares of Common Stock covered by the within
Warrant be registered in the name of, and delivered to, the undersigned at the
address stated below.

 

Dated: ____________, ________ Name:        (Please Print)         Address:     
                          (Signature)                 (City)              
        (State)                        (Zip)

 

 

 

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned registered Holder of this Warrant sells,
assigns and transfers unto the Assignee named below all of the rights of the
undersigned under the Warrant, with respect to the number of shares of Common
Stock set forth below (the “Transfer”):

 

Name of Assignee   Address   No. of Shares  

 

The undersigned irrevocably constitutes and appoints  as the undersigned’s
attorney-in-fact, with full power of substitution, to make the transfer on the
books of Colombia Clean Power & Fuels, Inc.

 

Dated:

 

        (Signature)  

 

 

 

 

SCHEDULE OF WARRANTS

Issued with 10% NOTES

 

Date of Warrant   Name of Warrant Holder  Amount of Shares
represented by
Warrant   12/21/2010   LIFE Power & Fuels, LLC   32,000   12/10/2010   Steelhead
Navigator Master   1,200,000 

 



 

